     Case 2:19-cv-00628-GMN-GWF Document 18 Filed 05/24/19 Page 1 of 2



 1     REMPFER MOTT LUNDY, PLLC
       JOSEPH N. MOTT
 2     Nevada Bar No. 12455
       SCOTT E. LUNDY
 3
       Nevada Bar No. 14235
 4     10091 Park Run Dr., Ste. #200
       Las Vegas, NV 89145-8868
 5     T: (702) 825-5303
 6     F: (702) 825-4413
       Joey@rmllegal.com
 7     Scott@rmllegal.com
       Attorney for Plaintiff
 8
       JAIMEE LEE
 9

10
                                       UNITED STATES DISTRICT COURT

11
                                       FOR THE DISTRICT OF NEVADA

12

13     JAIMEE LEE, an individual,                       Case No.: 2:19-cv-00628-GMN-GWF

14                       Plaintiff,
                                                       STIPULATION AND ORDER TO EXTEND TIME FOR
15     vs.                                             PLAINTIFF TO RESPOND TO DEFENDANTS’
                                                       MOTION TO STRIKE PORTIONS OF PLAINTIFF’S
16     DIET CENTER LLC dba HEART ATTACK                FIRST AMENDED COMPLAINT AND TO EXTEND
       GRILL, a Delaware Limited Liability             TIME FOR DEFENDANTS TO REPLY
17     Corporation; JON BASSO, an individual,
18                       Defendant.                    (SECOND REQUEST)
19

20

21           Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Jaimee Lee (“Plaintiff”) and Defendants Diet

22    Center LLC dba Heart Attack Grill and Jon Basso (collectively referred to as “Defendants”), by and

23    through their attorneys of record, hereby stipulate and agree to extend the time for Plaintiff to

24    respond to Defendants’ Motion to Strike Portions of Plaintiff’s First Amended Complaint (ECF No.

25    10) from the current deadline of May 30, 2019, up to and including June 10, 2019. The parties

26    also stipulate and agree to extend the time for Defendants to reply to Plaintiff’s response from

27    the current deadline of June 13, 2019, up to and including June 24, 2019. Additional time is being

                                                Page 1 of 2
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
     Case 2:19-cv-00628-GMN-GWF Document 18 Filed 05/24/19 Page 2 of 2



 1    requested because the parties participated in an Early Neutral Evaluation on May 22, 2019. And

 2    whereas the ENE was not successful, parties have continued settlement negations and hare

 3    hopeful that they may resolve this matter. This is the parties’ second request to extend these

 4    deadlines.

 5           This requested extension of time is sought in good faith and not for the purpose of causing

 6    undue delay.

 7           IT IS SO STIPULATED.

 8    Dated this 24th day of May, 2019.
 9
      REMPFER MOTT LUNDY, PLLC                             OGLETREE, DEAKINS, NASH, SMOAK & STEWART
10

11    /s/ Joseph N. Mott                                   /s/ Erica Chee
      Joseph N. Mott                                       Anthony L. Martin
12    Nevada Bar No. 12455                                 Nevada Bar No. 8177
      Scott E. Lundy                                       Erica J. Chee
13
      Nevada Bar No. 14235                                 Nevada Bar No. 12238
14    Attorneys for Plaintiff                              Attorneys for Defendants
      Jaimee Lee                                           Diet Center LLC dba Heart Attack Grill
15                                                         and Jon Basso
16

17                                                 ORDER

18           IT IS SO ORDERED.
19
             Dated: May     , 2019.
20
                                           ______________________________________________
21
                                           UNITED
                                           UNITEDSTATES DISTRICT/MAGISTRATE
                                                   STATES   MAGISTRATE JUDGEJUDGE
22

23

24

25

26

27

                                                Page 2 of 2
                                                                             Rempfer Mott Lundy, PLLC
                                                                             10091 Park Run Dr., Ste. #200
                                                                             Las Vegas, NV 89145-8868
                                                                             (702) 825-5303; fax (702) 8254413
                                                                             Info@rmllegal.com
